MARSHALL, C. J.:
1. The liability of a municipality under Section 3714, General Code, can only be established by proof of notice or knowledge of a dangerous condition in a street, or other public place as therein enumerated, or of its existence for such length of time as to impute notice or knowledge, or by proof that the agents and officers of the municipality actively caused such condition.
2. Such notice or knowledge is not established by proof that an agent or officer of the municipality knew of certain acts of an abutting property owner, which had previously caused another nuisance in the same vicinity; nor under such circumstances is the municipality rendered liable.
3. Where a dangerous condition in one of the highways of a municipality has been caused solely by negligent acts of an abutting property owner, resulting in injury to a person lawfully traversing the highway, and such person first pursues the abutting owner on the ground of negligence, and in settling such claim covenants to abstain from bringing any further action against him by reason of such injuries, such covenant will preclude any action against or recovery from the municipality thereafter. (Zanesville v. Fannan, 53 Ohio St., 605, and Morris v. Woodburn, 57 Ohio St., 330, approved and followed.)
Judgment affirmed.
Hough, Robinson, Jones and Matthias, JJ., concur. Wanamaker, J., dissents. Clark, J., took no part in the consideration or decision of the case.